Title: Abigail Adams to Mercy Otis Warren, 10 December 1778
From: Adams, Abigail
To: Warren, Mercy Otis



Braintree December 10 1778

Nothing but a very bad soar finger has withheld my Hand from writing to my Friend, and telling her that I most sincerely sympathize with her in the late melancholy dispensation of providence towards her, an Event tho not unexpected yet when we are calld to the trial of resigning our dear Friends to the Grave Nature will recoil, and the Beleif of a Glorious immortality can only support the anguish of a bleeding Heart, or bring the mind quietly to submit to the allotments of Heaven.
From this and other sources you have reason for consolation. Your parent had lived to a good old age with Honour and reputation, the recollection of his virtues will embalm his memory to you.

“The sweet remembrance of the just
Shall flourish when they sleep in Dust.”

Nor am I unmindfull of my Friend or less disposed to sympathize with her in an other call which she will soon have to exert her fortitude; this life is well termd a checkerd state; tis wisely orderd so, since with all the visisitudes we pass through we are still strongly attached to it. I rejoice with my Friend that she has the best of Earthly comforts to support her, and console her, through the painfull task to which she is call’d, there is such a cheering influence, in the Bosom of a Friend, that those only who are deprived of it, can truly estimate its worth.
The most Forlorn and Dismal of all states is that of widowhood. How often does my Heart bleed at thinking how nearly my own Situation is allied to that, nor can I sometimes refrain from wishing that the wisdom of the continent had made choise of some person whose seperation from his partner would have been little or no pain, or mortification—many such might have been found I dare say. Heaven can witness for me that I judge not by my own feelings, but from the conduct of too many of my sex.
Two Letters I have had the pleasure of receiving since I saw you, the latest date 27 of August.
Never says the writer was the Spirit of a Nation higher than the French, never Nation had more cause for Dejection than England, persons from England say that the General opinion is that Independance will be agree’d to, but be not Deceived—it is time enough to believe it when it is fact. He adds do not be anxious about Spain, nor any thing else. Let us sing, O be joyfull! I fancy the writer has imbibed some of the Spirit of the Nation from the climate, he appears to be in high Spirits.
This Letter was wrote more than ten days ago, but my finger was so bad that I could not finish it. I now propose sending it by my Daughter who earnestly hopes to see Plimouth tomorrow. I commit her to the care of a Friend who I hope will advise, admonish and direct her, with the same freedom she would one of her own. Tho large in stature, she is young in years.
My best regards to our worthy suffering Friend Mrs. Lothrope. I never see her but she brings to my mind Shakespears

“Patience on a Monument smiling at Grief.”

Love attend Master Henery with his smileing countanance and Master George with his Grave Senatorial face.
You will be so good as to write often to me. I shall endeavour to fullfill my promise whenever any thing offers worth communicating from your Sincere Friend,

Portia

